Title: [Diary entry: 29 June 1786]
From: Washington, George
To: 

Thursday 29th. Mercury at 68 in the Morning—71 at Noon and 70 at Night. Cool & pleasant—the Wind being at No. West & Westerly all day. At home all day. In the evening Major Gibbs came in. Planted in one Row, between the Cherokee Plumb, & the honey locust, back of the No. Garden adjoining the green House (where the Spanish chesnuts had been placed and were rotten) 25 of the Paliurus, very good to make hedges and inclosures for fields. Also in the section betwn. the work House & Salt house adjoining the Pride of China Plants, & between the rows in which the Carolina Laurel seeds had been sowed, 46 of the Pistatia nut in 3 rows and in the places where the Hemlock pine had been planted and were dead, Et. & W. of the Garden gates, the Seeds of the Pyramidical Cyprus 75 in number—all of which with others were presented to me by Mr. Michaux Botanist to his most Christn. Majesty. Mr. Shaw went out again to day to procure if to be had scythemen for Corn & grass—of which he engaged two for the latter to be at Work at Dogue run to morrow and 4 of the latter to be at this place on Monday.